         

Exhibit 10.55
INTRASTATE
Natural Gas Sales Contract
IDENTIFIER: JOHND2011 — INTRASTATEsales — Service Company #2.1
     By this contract Gas Natural Service Company, LLC (the “Service Company”)
appoints and elects John D. Oil & Gas Marketing, LLC (“John D.”) to be the
exclusive seller of intrastate natural gas to Service Company. This contract
amends the 2006 version of the North American Energy Standards Board (“NAESB”)
Wholesale Natural Gas Sales Contract, which contract has been assigned the
Identifier: JOHND2011 — INTRASTATEsales — Service Company #2.
RECITALS
     Whereas, Service Company desires to acquire supplies of natural gas for
Service Company’s Buyers, and
     Whereas, John D. has agreed to act as Service Company’s exclusive seller of
intrastate natural gas supply;
     Now therefore, in consideration of the mutual covenants contained herein,
and other good and valuable consideration, John D. and Service Company agree as
follows:

  1.   Agreement: Service Company agrees to pay John D. the greater of (a) NYMEX
plus seventy-five cents ($0.75) per Thousand Cubic Feet (“Mcf”) plus any
applicable transportation costs, shrinkage costs and taxes or (b) market price,
plus any applicable transportation costs, shrinkage and taxes.     2.   Billing
and Payment: Payment shall occur on the date set forth on each confirmation for
the purchase of intrastate natural gas. Service Company agrees to provide John
D. with a copy of any and all invoices submitted to Service Company by a
different natural gas supplier.         A finance charge of one and one-half
percent (1.5%) per month shall be due and payable to John D. for payments that
are not received within fifteen (15) days of the due date for payment.     3.  
Quantity: Service Company shall work with John D., and John D. shall work with
Service Company, each diligently and in good faith, to determine the gas supply
needs of Service Company, in order to provide timely and cost-effective
nomination and scheduling services for Service Company’s Buyers.

 



--------------------------------------------------------------------------------



 



  4.   Reimbursement: The Service Company shall be wholly responsible for the
payment of the gas sales price; gas transportation rates; fees; penalties or any
charges whatsoever related to gas that is supplied by Service Company. The
Service Company shall hold John D. harmless and shall reimburse John D. for any
legal fees or expenses incurred as a result of this contract.     5.   Term of
Contract: This contract shall commence when executed by a duly authorized
representative of John D. and the Service Company and shall remain in force and
effect until September 30, 2023 UNLESS the contract is terminated or
renegotiated earlier upon the mutual written agreement of the Parties OR
unilaterally upon thirty (30) days written notice by John D. to Service Company.
        This contract supersedes a contract between Service Company’s Buyers and
John D. Oil and Gas Marketing LLC, which was subsequently assigned the contract
Identifier of: JOHND2008 — INTRASTATEsales — LDCs#1.1.1 EXCEPT that if this
contract is terminated or determined to be invalid, the provisions of JOHND2008
— INTRASTATEsales — LDCs #1.1.1 shall apply to any obligations of the
Signatories as if JOHND20008 — INTRASTATEsales — LDCs #1.1.1 had never been
superseded as to those Signatories.     6.   Regulatory Compliance: This
contract shall be subject to the rules and regulations of any duly constituted
Federal or State regulatory body having jurisdiction hereunder. It is the
express intention of John D. and Service Company to comply with all aspects of
the rules, regulations and decisions of the Federal Energy Regulatory Commission
(the “FERC”) regarding Asset Management and Agency agreements that were in
effect at the time of execution of this contract. Deviations from such rules,
regulations and decision of the FERC related to Asset Management and/or Agency
Agreements are due to mistake or inadvertence and not to intent. If an action
occurs that results in a material deviation from the rules, regulations or
decision of the FERC, John D. and Service Company pledge to make a good faith
effort to rectify such deviations, when discovered by any of them.     7.  
Governing Law: The interpretation and performance of this contract shall be in
accordance with the laws of the State of Ohio.     8.   Assignment: All of the
covenants, conditions and obligations of this contract shall extend to and be
binding upon the heirs, personal representatives, successors and assigns
respectively of the parties hereto, provided, however, that this contract shall
not be assigned by John D. or by the Service Company without the written consent
of the other parties, which consent shall not be unreasonably withhold.
Notwithstanding the foregoing, no consent shall be required if John D. assigns
this contract to an affiliated marketing company or if the Service Company
assigns this contract to an affiliated Service Company. For purposes of this
contract an affiliate shall mean an entity or person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first entity or person.

 



--------------------------------------------------------------------------------



 



  9.   Survival: The obligation of the Service Company to pay the greater of the
prices specified in Paragraph 1 of this contract shall survive the termination
or cancellation of this contract. The obligation of Service Company to indemnify
John D. pursuant to Paragraph 4 of this contract shall survive the termination
or cancellation of this contract. If any provision of this contract is
determined to be invalid, void, or unenforceable by any court having
jurisdiction, then such determination shall not invalidate, void, or make
unenforceable any other provision, agreement, or covenant in this contract. No
waiver of any breach of this contract shall be held to be a waiver of any other
or subsequent breach. All remedies in this contract shall be taken and construed
as cumulative, that is, in addition to every other remedy provided therein or by
law.     10.   Complete Agreement: This contract amends the 2006 version of the
NASEB Wholesale Gas Sales Contract. Together such documents represent the
complete and entire understanding between John D. and the Service Company,
superseding any other prior agreements, respecting the subject matter of this
contract. John D. and the Service Company hereby declare that there are no
promises, representations, conditions, warranties, other agreements, expressed
or implied, oral or written, made or relied upon by any of them, except those
herein contained.

     Therefore, for good and sufficient consideration exchanged, Gas Natural
Service Company, LLC and John D. Oil & Gas Marketing, LLC, agree to the
foregoing terms and conditions.
            In witness whereof, the Parties have executed this contract.
This contract may be executed in counterparts, an original of each signed
contract to
be delivered to each counterparty.

                GAS NATURAL SERVICE COMPANY, LLC   JOHN D. OIL & GAS MARKETING,
LLC   By:  /s/ Jonathan A. Harrington   By:  /s/ Rebecca Howell   Name: 
Jonathan A. Harrington     Name:  Rebecca Howell   Title: Controller, Gas
Natural, Inc.     Title: Controller & Secretary   Date: 2/23/11     Date:
2/23/11

 